PER CURIAM.
This matter is before the court upon petitioner’s claim that the trial court erred in ordering disclosure of matters that are protected by the attorney-client and work product privileges. We agree in part.
As to the materials covered by the order described by the parties as order number 1, we find no error by the trial court in finding that there was a waiver of any privilege by reason of petitioner’s pleading alleging that the respondent had knowingly concealed certain facts.
As to orders number 2 and 3, we believe the trial court erred in requiring discovery of materials that are privileged and no ex*2ceptions to privilege have been demonstrated.
ANSTEAD, LETTS and POLEN, JJ., concur.